DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Miranda Sooter on February 16, 2022.

The application has been amended as follows: 
	a. Please replace all prior claims versions with the following:
1-20. 	(Canceled)

21. 	(Currently Amended) A miniature optical particulate matter sensor module comprising:
a housing;
a micro airflow generator positioned within the housing;
an actuator positioned adjacent to the micro airflow generator and configured to drive the micro airflow generator;
a miniature particulate matter sensor board assembly in fluid communication with the micro airflow generator; and
comprising direct reflow onto a main circuit board, the connection assembly configured to attach to at least one of the housing and the miniature particulate matter sensor board assembly.

22. 	(Canceled). 

23.	(Previously Presented) The miniature optical particulate matter sensor module of claim 21, wherein the micro airflow generator comprises a micro membrane pump.

24.	(Previously Presented) The miniature optical particulate matter sensor module of claim 23, wherein the micro membrane pump comprises a deformable membrane plate, an air outlet check valve, an air inlet check valve, and a fixed air inlet plate.

25. 	(Previously Presented) The miniature optical particulate matter sensor module of claim 21, wherein the actuator is a MEMS actuator.

26. 	(Previously Presented) The miniature optical particulate matter sensor module of claim 25, wherein the MEMS actuator comprises a cover, a MEMS vertical motion comb drive actuator, a MEMS substrate, and a base plate.

27. 	(Previously Presented) The miniature optical particulate matter sensor module of claim 25, wherein the MEMS actuator is 6 mm in diameter and 1 mm in height.

28. 	(Previously Presented) The miniature optical particulate matter sensor module of claim 21, wherein the miniature particulate matter sensor board assembly comprises a PM2.5 sensor.

29. 	(Previously Presented) The miniature optical particulate matter sensor module of claim 21, further comprising a membrane, wherein the actuator drives the membrane, which is configured to generate airflow toward the miniature particulate matter sensor board assembly.



31.	(Previously Presented) The miniature optical particulate matter sensor module of claim 21, wherein the connection assembly is configured to communicate information from the miniature particulate matter sensor board assembly to a user.

32.	(Previously Presented) The miniature optical particulate matter sensor module of claim 30, wherein the connection assembly is configured to attach the miniature particulate matter sensor board assembly to a mobile device.

33.	(Previously Presented) The miniature optical particulate matter sensor module of claim 31, wherein the miniature particulate matter sensor board assembly comprises:
a printed circuit board;
a laser diode die assembled onto the printed circuit board;
a photodiode positioned offset and apart from a beam produced by the laser diode die, with a line of sight of a sensing face of the photodiode approximately perpendicular to a beam path of the beam;
a laser heatsink configured to provide thermal management for the laser diode die;
a laser beam trap configured to dump the beam to minimize stray light into a detection area;
a preamplifier configured to interact with the photodiode; and
a processor.

34. 	(Previously Presented) The miniature optical particulate matter sensor module of claim 33, wherein the photodiode captures light emitted from the laser diode die that is scattered by particulate matter in the airflow passing through the beam produced by the laser diode die.



36. 	(Previously Presented) The miniature optical particulate matter sensor module of claim 34, wherein the processor comprises a driver for the laser diode die, a driver for the actuator, and a signal processor for a scattered particle signal.

37. 	(Previously Presented) A method for generating airflow via a micro airflow generator within a compact optical scattering particulate matter sensor, the method comprising:
providing a miniature optical particulate matter sensor module comprising:
a housing;
a micro airflow generator positioned within the housing; and
an actuator positioned adjacent to the micro airflow generator and configured to drive the micro airflow generator;
generating airflow into the housing via the actuator;
directing the airflow into a miniature particulate matter sensor board assembly in fluid communication with the micro airflow generator; 
detecting, by the miniature particulate matter sensor board assembly, particulate matter within the airflow; and 
communicating detected information from the miniature particulate matter sensor board assembly via a connection assembly comprising direct reflow onto a main circuit board, the connection assembly configured to attach

38.	(Previously Presented) The method of claim 37, wherein directing the airflow into the miniature particulate matter sensor board assembly comprises passing the airflow between a light source and a light detector.

39. 	(Previously Presented) The method of claim 37, further comprising producing a laser beam by a laser diode die of the compact optical scattering particulate matter sensor; and 

40.	(Previously Presented) The method of claim 37, further comprising applying a force to the actuator, causing movement of the micro airflow generator.

Allowable Subject Matter
Claims 21, 23-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 21, 37, the closest prior art of Kursula et al. (2016/0282151) discloses a housing, micro airflow generator, actuator, and miniature particulate matter sensor. The prior art fails to disclose or make obvious an apparatus or method for a miniature optical particulate matter sensor having a connection assembly comprising direct reflow onto a main circuit board, the connection assembly configured to attach to at least one of the housing and the miniature particulate matter sensor board assembly, and in combination with the other recited limitations of claims 21, 37. Claims 23-36, 38-40 are allowed by the virtue of dependency on the allowed claims 21, 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	February 16, 2022